IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                           NOS. WR-93,985-01 AND WR-93,985-02


                           EX PARTE GERALD JONES, Applicant


                ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
                       CAUSE NOS. 1599919-A AND 1631807-A
              IN THE 338TH DISTRICT COURT FROM HARRIS COUNTY


       Per curiam.

                                            ORDER

       Applicant was convicted of aggravated assault of a family member in the -01 case and

assault with family violence in the -02 case, and sentenced to fifteen years’ imprisonment in each

case, to run concurrently. The Fourteenth Court of Appeals affirmed his convictions. Jones v. State,

Nos. 14-19-00502-CR and 14-19-00503-CR (Tex. App. — Houston [14th] June 15, 2021) (not

designated for publication). Applicant filed these applications for writs of habeas corpus in the

county of conviction, and the district clerk forwarded them to this Court. See TEX . CODE CRIM .

PROC. art. 11.07.

       On March 2, 2022, the trial court entered an order designating issues. The district clerk

properly forwarded these applications to this Court under Texas Rule of Appellate Procedure
73.4(b)(5). However, the applications were forwarded before the trial court made findings of fact

and conclusions of law. We remand these applications to the trial court to complete its evidentiary

investigation and make findings of fact and conclusions of law.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: September 14, 2022
Do not publish